UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 97-10841



                   SIX FLAGS OVER TEXAS, INC.,

                            Plaintiff-Counter Defendant-Appellee,


                              VERSUS


 INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL NO. 116,
   (Affiliated with the AFL-CIO), Individually and on behalf of
                          Bobby H. Honea,

                            Defendant-Counter Claimant-Appellant.




           Appeal from the United States District Court
                For the Northern District of Texas


                          June 19, 1998
Before REAVLEY, DeMOSS, and PARKER, Circuit Judges.
ROBERT M. PARKER, Circuit Judge:

     The Appellee, Six Flags Over Texas, Inc. (“Six Flags”),

brought suit in federal district court against the International

Brotherhood of Electrical Workers Local No. 116 (“the Union”),

seeking to vacate an arbitration award in favor of the Union and

Honea.   The Union appeals from a decision of the district court

ruling that the arbitrator had exceeded his authority under the

collective bargaining agreement by requiring Six Flags, and not the
Union,   to   prove   its   case   beyond   a    reasonable   doubt.     After

reviewing the record and briefs on appeal, we reverse.



                                      I.

       Six Flags entered into a collective bargaining agreement

(“CBA”) with    the   Union   whereby      the   parties   agreed   to   submit

disputes arising under the CBA to a grievance and arbitration

procedure. If a violation of the CBA occurs, the complaining party

must file a written grievance.        In the event the grievance is not

settled, the Union may refer such matter to an arbitration panel

selected in accordance with the CBA.             The arbitration panel has

jurisdiction to decide grievances arising under the CBA, but has

“no authority to change, amend, add to, subtract from, or otherwise

alter or supplement this Agreement or any part thereof or any

amendment thereto.”     Under the agreement, the party presenting the

grievance must show the correctness of its position beyond a

reasonable doubt.     If either party believes the arbitration panel

has exceeded its jurisdiction, the award may be appealed to any

court of competent jurisdiction for interpretation and decision.

       The Grievant, Bobby A. Honea, was employed by Six Flags for

fifteen years as an electrician and was covered by the terms of the

CBA.     Six Flags terminated Honea for time card irregularities

because Honea claimed jury pay for two days when he in fact only




                                      2
served on a jury for one day.1         The Union filed a grievance

alleging that Six Flags did not have just cause to terminate Honea.

Six Flags denied the grievance and the matter was subsequently

presented to an arbitration panel pursuant to the CBA.

      After finding that the Grievant had not deliberately falsified

his time card, the arbitrator concluded that Honea was terminated

without just cause and ordered that he be reinstated with full back

pay, seniority and benefits.      Six Flags filed suit in federal

district court seeking to vacate the award.      The district court

vacated the award, holding the arbitrator violated the terms of the

CBA by placing the burden of proof on Six Flags instead of the

Union.



                                 II.

      Where a party appeals a grant of summary judgment in a suit to

vacate an arbitration award, we review the district court’s ruling

under a de novo standard.     See Houston Lighting & Power Co. v.

International Brotherhood of Electrical Workers, Local No. 66, 71
F.3d 179, 181 (5th Cir. 1995).   Our review of arbitration awards is

usually extremely limited.    See Delta Queen Steamboat Company v.

District 2 Marine Engineers Beneficial Ass’n., 889 F.2d 599, 602


  1
    The time card reflected two entries for “Jury Duty” on the days
of March 22 and 23. The entries were handwritten and signed by
Bobby Honea. The Park Maintenance Manager called the courthouse to
verify Honea’s jury service and discovered that Honea had served
only one day of jury service on March 23.

                                  3
(5th Cir. 1989).     The courts have no authority to reconsider the

merits of an award even though the parties may allege that the

award rests on errors of fact or on misinterpretation of the

contract.   See United Paperworkers International Union, AFL-CIO v.

Misco, Inc., 484 U.S. 29, 36 (1987).           A court must affirm the

arbitration award “as long as the arbitrator is even arguably

construing or applying the contract and acting within the scope of

his authority.”      Id. at 38.      Consequently, if the arbitrator’s

decision    “draws   its   essence   from   the   collective   bargaining

agreement and the arbitrator is not fashioning his own brand of

industrial justice, the award cannot be set aside.” Id. (citing

United Steelworkers v. Enterprise Wheel & Car Corp., 363 U.S. 593,

597 (1960)).

     Six Flags argues that the arbitrator erroneously placed the

burden of proof on the employer, in contradiction to the express

language of the CBA.       As evidence of the arbitrator’s error, Six

Flags quotes language from the arbitration award which purports to

place the burden of proof on Six Flags.       In reviewing the language

quoted by the district court as evidence of the arbitrator’s

departure from the CBA, it appears that the district court confused

the Union’s position on the burden of proof with the arbitrator’s

rationale in the discussion section.        The arbitrator discussed the

burden of proof as follows:

          The Company argues that the burden of proof is on the
     grievant, and cites Article V, Section 2 . . . grievant must

                                        4
     show the correctness of his position beyond a reasonable
     doubt. That is not specifically however, what the agreement
     states. Section 4 (page 6) states:

          [A]nd it shall be up to the party presenting the
          grievance to show the correctness of its position
          beyond a reasonable doubt. . . .

          The Union advances an interesting argument in its post
     hearing brief:

          If indeed the Union, having filed and pursued every
          grievance, were always to have the burden of
          showing the correctness of its position beyond a
          reasonable doubt . . . the parties certainly could
          have so stated in their contract language.
          Instead, the descriptive phrase used (party
          presenting the grievance) is more generic, seeming
          to contemplate that there will be times when it is
          the Company, and not the Union, which must prove
          the correctness of its position.

          With regard to the particular case at bar, it seems
     reasonable to conclude that the party presenting this
     grievance is the Union. No testimony was offered, however,
     which would have shed some light as to the negotiating history
     of that particular language. By the same token, the Company is
     bound by the terms of Article VII, which allows termination or
     discipline for just cause.

Arbitration Award at 16-17.

     After discussing the potential ambiguity of the term “party

presenting the grievance,” the arbitrator concludes that the Union

is the party presenting the grievance.   Immediately following the

discussion of the party presenting the grievance, the arbitrator

mentions that Six Flags is bound by the “just cause” standard when

terminating an employee covered by the CBA.    Six Flags contends

that mentioning the just cause standard at this point indicates

that the arbitrator required Six Flags to prove that it had “just

cause” in terminating Honea, in violation of the express terms of

                                5
the agreement which places the burden of proof on the Union.           At

worst, the award is ambiguous as to which party ultimately bore the

burden of proof.   If an arbitration award is ambiguous, we resolve

all doubts in favor of arbitration.       See Valentine Sugars, Inc. v.

Donau Corp., 981 F.2d 210, 213 (5th Cir. 1993)(citing Moses H. Cone

Memorial Hospital v. Mercury Constr., 460 U.S. 1 (1983)).        As this

court stated in Valentine Sugars, “If the award is rationally

inferable from the facts before the arbitrator, we must affirm the

award.”   See Valentine Sugars, 981 F.2d 214.

      The award can be rationally interpreted as placing the burden

of proof on the Union to prove that Six Flags terminated Honea

without just cause.     It appears that the Union has proven to the

arbitrator that the grievant did not intend to deliberately deceive

his employer when filling out the time card.            The arbitrator

concluded that at most Honea made an honest mistake.              By not

recognizing a mistake as just cause, Six Flags contends that the

arbitrator   violated   the   agreement   because   negligent   acts   are

covered by the definition of “just cause” included in the CBA;2

therefore, Six Flags had just cause in terminating Honea for his

mistake. In finding lack of just cause, the arbitrator highlights


  2
      In defining “just cause,” Article VII of the CBA provides:

      It is the intent and purpose of this clause to include
      within the term “just cause” not only willful or
      negligent action or inaction but also action or inaction
      attributable to the individual’s physical or mental
      incapacity or lack of capacity.

                                   6
other incidents of time card irregularities which did not result in

termination.   In light of this evidence, it was reasonable for the

arbitrator to conclude that a “mistake” in filling out a time card

did not rise to the level of negligence required to sustain a

charge of “just cause.”   Consequently, the district court erred by

vacating the arbitration award.

     Accordingly, we REVERSE the district court and reinstate the

arbitration award.

     REVERSED.




                                  7